Citation Nr: 1507848	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  11-08 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to May 16, 2008, for the grant of entitlement to service connection for sleep apnea.  


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to May 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A notice of disagreement was received in February 2010, a statement of the case was issued in March 2011, and a substantive appeal was received in March 2011.

In June 2012, the Veteran signed a VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative," appointing American Veterans Committee as his designated representative.  In October 2014, VA sent the Veteran a letter notifying him that American Veterans Committee is "no longer active regarding VA claims assistance."  He was notified that he could designate another Veterans Service Organization or a private attorney or agent, or that he could represent himself.  Later that month, the Veteran returned a completed "Pro Se Election Form" affirming that he wishes to represent himself.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his VA Form 9 substantive appeal, the Veteran requested that he be scheduled for a hearing before a Member of the Board at his local VA office.  An August 2014 VA Form 27-0820, "Report of General Information," reflects that the Veteran was called in connection with an upcoming August Travel Board in St. Petersburg.  It was noted that the "Veteran agrees to the hearing with short notice for the [Travel Board] and a 30 day waiver and acknowledges[] he would be there and requested an email."  It was noted that an e-mail was sent to him with a Travel Board date of August 21, 2014.  The message thanks the Veteran for waiving the 30-day notice and notes that a confirmation would be mailed to him.  The Veteran failed to report for the hearing.  

The pertinent regulation reads as follows:

The agency of original jurisdiction will notify the appellant and his or her representative of the place and time of a hearing before the Board of Veterans' Appeals at a Department of Veterans Affairs field facility not less than 30 days prior to the hearing date.  This time limitation does not apply to hearings which have been rescheduled due to a postponement requested by an appellant, or on his or her behalf, or due to the prior failure of an appellant to appear at a scheduled hearing before the Board of Veterans' Appeals at a Department of Veterans Affairs field facility with good cause.  The right to notice at least 30 days in advance will be deemed to have been waived if an appellant accepts an earlier hearing date due to the cancellation of another previously scheduled hearing.

38 C.F.R. § 19.76 (2014).

In the case at hand, the Board finds that the documentation of the Veteran's waiver of the 30-day notice period is insufficient.  The only such indication of the Veteran's waiver of the 30-day notice appears in the report of general information.  There is no indication that the Veteran replied to the e-mail with a written confirmation that he wished to waive the 30-day notice period.  The Board further notes that the August 21, 2014, hearing was not scheduled due to the cancellation of another previously scheduled hearing, and therefore the 30-day notice requirement will not be deemed to be inapplicable in the case at hand or to have been waived.  Moreover, there is no record that shows that the Veteran withdrew his request for a Board hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested Travel Board hearing at his local RO.  Appropriate notification should be given to the Veteran, and such notification should be documented and associated with the Veteran's claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




